—In an action to recover damages for personal injuries, etc., the defendant Sylvester McCain appeals from an order of the Supreme Court, Kings County (Rappaport, J.), entered July 10, 1997, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that order is reversed, on the law, with costs payable by the plaintiffs-respondents and the defendants-respondents, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendants-respondents is severed.
The injured plaintiff, who was driving a bus on the Staten Island Expressway, collided with a van which had skidded in the lane in front of him. According to the injured plaintiff, the van skidded after having “light [ly]” hit a limousine driven by the appellant, which the van was following in a funeral procession. Assuming, arguendo, that the van and the limousine actually did make contact, the plaintiffs have failed to raise an issue of fact as to whether the appellant was negligent or whether such negligence was a proximate cause of the accident (see, Marlow v Board of Educ., 182 AD2d 889). Therefore, the appellant’s motion for summary judgment should have been granted.
*350Based upon the foregoing, we find it unnecessary to reach the appellant’s remaining contentions.
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.